
	
		I
		112th CONGRESS
		1st Session
		H. R. 3657
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2011
			Mr. Terry (for
			 himself, Mr. Barton of Texas, and
			 Mr. Burgess) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To clarify the authority of the Chairman of the Nuclear
		  Regulatory Commission to act on behalf of the Commission during emergencies,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Emergency Re-establishment of
			 Obligations (NERO) Act.
		2.Emergency
			 authority of Chairman
			(a)In
			 generalThe Chairman of the
			 Nuclear Regulatory Commission may not exercise emergency authority to make
			 decisions or take actions otherwise reserved for the full Commission unless the
			 Chairman has declared an emergency based on—
				(1)an imminent safety
			 threat to a facility or materials licensed or regulated by the Commission;
			 or
				(2)a determination by the Secretary of
			 Homeland Security, the Secretary of Energy, the Secretary of Transportation,
			 the Director of the Federal Bureau of Investigation, the Director of the
			 Central Intelligence Agency, or the Director of National Intelligence that a
			 security incident exists that poses an imminent threat to a facility or
			 materials licensed or regulated by the Commission.
				(b)Additional
			 requirementsIf the Chairman declares an emergency under
			 subsection (a)—
				(1)the Chairman shall within 1 hour notify
			 each member of the Commission and appropriate Commission staff offices, and
			 within 4 days shall notify the Congress, of—
					(A)the declaration,
			 including specific reference to the emergency on which the declaration is
			 based; and
					(B)all actions and
			 recommendations made under the emergency authority;
					(2)the Chairman shall ensure that all members
			 of the Commission are provided timely and current access to all records and
			 information, and all Commission staff involved, relating to actions taken
			 during the emergency;
				(3)to the extent
			 practicable, the Chairman shall consult with the full Commission on any actions
			 to be taken under the emergency;
				(4)the Chairman shall terminate the emergency
			 period not later than the termination of the threat or determination on which
			 the emergency declaration is based under subsection (a);
				(5)not later than 1 day after the termination
			 of the emergency, the Chairman shall notify each member of the Commission, and
			 notify the Congress, of such termination; and
				(6)not later than 10
			 days after the termination of the emergency, the Chairman shall submit a
			 complete report to the Commission on the actions taken during the
			 emergency.
				(c)Commission
			 proceduresNot later than 90
			 days after the date of enactment of this Act, the Nuclear Regulatory Commission
			 shall revise its procedures to comply with the requirements of this section.
			 Such revision shall define the roles of the Commissioners during an emergency,
			 specifying complete—
				(1)access to records and information relating
			 to actions taken during the emergency;
				(2)access to Commission staff involved in the
			 management of the emergency;
				(3)access to the location or locations where
			 decisions are made during the emergency; and
				(4)participation in
			 decisions that affect Commission actions and policies beyond the response to a
			 particular emergency.
				3.Certification of
			 documents transmitted to CongressA letter or other document transmitted by
			 the Nuclear Regulatory Commission, on behalf of the full Commission, to a
			 member of Congress in his or her capacity as chairman or ranking minority
			 member of a Committee of Congress, shall include a certification that the
			 letter or document is being sent to both the Chairman and ranking minority
			 member of that Committee in accordance with published procedures of the
			 Commission.
		4.Appointment of
			 Commission officersAll
			 appointments by the Chairman of the Nuclear Regulatory Commission of the
			 officers of the Commission shall be subject to approval by the full Commission,
			 and service as such an officer shall be dependent on a vote of affirmation by
			 the full Commission at least once every 2 years.
		5.Time limits for
			 Commission review of briefs requested
			(a)In
			 generalExcept as provided in
			 subsection (b), if the Nuclear Regulatory Commission issues an order requesting
			 parties to file briefs relating to whether the Commission should review,
			 uphold, or overturn a decision by the Licensing Board—
				(1)the Commission
			 shall vote on the matter not later than 40 days after receipt of such briefs;
			 and
				(2)not later than 10 days after such vote, the
			 Commission shall publish its decision, including, except in the case of
			 adjudicatory matters, the votes of each of the members of the
			 Commission.
				(b)ExceptionSubsection (a) shall not apply to orders
			 requesting parties to file briefs relating to revocation of a previously issued
			 license.
			6.Allegations of
			 wrongdoing
			(a)Referral to
			 Inspector GeneralNot later
			 than 90 days after the date of enactment of this Act, the Nuclear Regulatory
			 Commission shall revise its procedures to ensure that any allegation of
			 wrongdoing on the part of the Chairman of the Commission is referred to the
			 Inspector General of the Commission.
			(b)Supervision of
			 Inspector GeneralDuring the
			 pendency of any investigation by the Inspector General of the Nuclear
			 Regulatory Commission with respect to an allegation described in subsection
			 (a), the responsibility for supervising the Inspector General shall be
			 delegated to a member of the Commission other than the Chairman.
			7.Approval of
			 Commissioner travelThe
			 Chairman of the Nuclear Regulatory Commission shall authorize all domestic and
			 international travel requested by other members of the Commission for official
			 business unless the Chairman submits a notice of disapproval to the full
			 Commission specifying the basis for the disapproval. The notice of disapproval
			 shall be submitted within 5 days after the travel is requested or the travel
			 shall be deemed approved.
		8.Budget review and
			 developmentNo budget or
			 budget revision shall be adopted for the Nuclear Regulatory Commission unless
			 each member of the Commission has been given an opportunity to—
			(1)participate in the
			 development of such budget or revision after being provided access to all
			 relevant information used in such development; and
			(2)vote on the approval of such budget or
			 revision.
			
